Citation Nr: 9903627	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-33 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
hearing loss; that decision was not appealed.

2.  Evidence received subsequent to the August 1992 rating 
decision, either alone or in conjunction with evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran currently has bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

2.  Evidence received subsequent to the August 1992 rating 
decision is new and material, and the veteran's claim for 
entitlement to service connection for hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  Hearing loss was incurred during active military service.  
38 U.S.C.A. § 1110, 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the veteran's original claim for service 
connection for hearing loss was received in May 1992.  In 
that claim, the veteran indicated that he was seeking service 
connection for hearing loss, which had its onset in 1945.  
The RO denied his claim in an August 1992 rating decision on 
the basis that although there was evidence of current hearing 
loss, there was no competent medical evidence of a nexus, or 
link, between any current hearing loss and an incident of the 
veteran's active military service.  The evidence present at 
the time of the August 1992 rating decision, in pertinent 
part, included:  1) the veteran's available service medical 
records from his period of military service from 
September1942 to October 1945, which were negative for any 
evidence of hearing loss; and, 2) a July 1992 VA examination 
report, which reflected bilateral hearing loss. 

The veteran was notified of the August 1992 rating decision 
by VA letter dated in August 1992, but the veteran did not 
file a timely appeal as to that decision and it became final.  
38 U.S.C.A. § 7105(a)(c) (West 1991).  According to the law, 
if new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New and material evidence is 
evidence that was not previously of record, and which bears 
directly and substantially upon the specific matter under 
consideration.  Such evidence must not be cumulative or 
redundant, and it must, either alone or in conjunction with 
evidence previously of record, be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. Sept. 16,  1998). 

Subsequent to the August 1992 rating decision, in May 1997 
the veteran submitted a claim to reopen his claim for service 
connection for hearing loss.  The RO denied his claim to 
reopen in an October 1997 rating decision, and the veteran 
initiated this appeal.  

The pertinent, nonduplicative, evidence associated with the 
veteran's claims file subsequent to the August 1992 rating 
decision includes the following:  1) a May 1997 VA 
examination report for hearing aid evaluation purposes, which 
reflects bilateral auditory thresholds greater than 40 
decibels at several frequencies, see 38 C.F.R. § 3.385; 2) 
lay statements from the veteran's friends and family members, 
received in June and July 1997, which indicate, in summary, 
that they had observed the veteran to have difficulty hearing 
following his time in service; 3) a private medical statement 
from Dennis S. Thakor, M.D., dated in November 1997, in which 
Dr. Thakor opined "[i]t sounds to me like [the veteran's] 
hearing loss was the result of [his] noise exposure while in 
the military."

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board notes 
that the August 1992 rating decision recognized that the 
veteran had presented adequate evidence of current hearing 
loss; however, the RO denied service connection for hearing 
loss on the basis that there was no evidence of hearing loss 
in the veteran's military service, or during the first post-
service year.  In reviewing the November 1997 statement from 
Dr. Thakor, it appears that Dr. Thakor considered the 
veteran's current hearing loss in light of the veteran's 
history.  Dr. Thakor ascertained that the veteran's most 
significant noise exposure occurred during his military 
service, and that the veteran was not otherwise exposed to 
that much noise.  

The Board notes that when determining whether a claim should 
be reopened, the credibility of evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based on 
the above evidence, particularly the November 1997 statement 
from Dr. Thakor, the Board finds that such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a).  In other words, the Board concludes that new and 
material evidence has been received and the veteran's claim 
for entitlement to service connection for hearing loss has 
been reopened.  See 38 U.S.C.A. § 5108, 7104(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a).

A reopened claim is inherently a well grounded claim.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 38 U.S.C.A. 
§ 5107.  Based on the evidence of record, the Board finds 
that the veteran is entitled to service connection for 
hearing loss.  The statement from Dr. Thakor indicates that 
the veteran's hearing loss was likely caused by noise 
exposure in the military.  There is no medical opinion to the 
contrary of record, and Dr. Thakor appears to have considered 
the veteran's history.  Therefore, by resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's claim for service connection for hearing 
loss is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

